DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s preliminary amendment filed 5/31/2019, which amended claims 3-5, 7-10, 12, 22-24, 26, 27, 29 and 32-34, and added new claims 44-47, has been entered.  It is noted that claim 29 appears to have a typographical error, where claim 29 is to be interpreted as depending from claim 1.  Claims 1-47 are pending.

Election/Restriction
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. § 1.499, Applicant is required, in reply to this Action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-33 and 44-47, directed to a composition comprising self-assembled mesoporous aggregates of magnetic nanoparticles and a first enzyme requiring a diffusible cofactor having a first enzymatic activity and a second enzyme comprising a cofactor regeneration activity (i.e., a first product).

Group 2, claims 34-43, directed to a method of manufacturing a chemical (i.e., a method of using a product).

Requirement for Unity of Invention
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”) (PCT Rule 13.1).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories (‘groups’):
(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  
Otherwise, unity of invention might not be present.  See 37 C.F.R. § 1.475(c).
The inventions listed as Groups 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: claim 1 lacks unity since the shared technical feature is not a “special” technical feature in view of Corgie et al. (U.S. PGPUB 2015/0252352; 2015; cited in the IDS dated 12/5/2019) and Zheng et al. (Journal of Biotechnology, Vol. 168, pp. 212-217; 2013; cited in the IDS dated 12/5/2019), where Corgie teaches bionanocatalysts (BNCs) consisting of an enzyme, self-assembled with magnetic nanoparticles (MNPs) possess an enhanced enzymatic activity (paragraph 5).  Corgie teaches a composition in which an enzyme is embedded (i.e., entrapped) in magnetic nanoparticles or clusters thereof (paragraph 7).  The composition is a mesoporous clustered assembly of magnetic nanoparticles and one or a combination of enzymes (paragraph 7).  The mesoporous clustered assemblies possess mesopores in which the enzyme is embedded (paragraph 7).  
Corgie also teaches that the mesoporous aggregates of magnetic nanoparticles (BNCs) are incorporated into a macroporous scaffold to form a hierarchical catalyst assembly with first and second levels of assembly (paragraph 8).  The macroporous scaffold may be constructed of an assemblage of micron-sized magnetic particles, where the result is a combination of highly macroporous and mesoporous magnetic solids with enzyme functionalization, which is beneficial to immobilization of any enzymes with small diffusible substrates and products (paragraph 8).  Corgie also teaches mesoporous aggregates of magnetic nanoparticles (BNCs) are incorporated into a continuous or particulate macroporous scaffold (paragraph 11).  
Corgie teaches an enzyme-containing composition that includes mesoporous aggregates of magnetic nanoparticles adsorbed (bound) to one or more enzymes (or a combination of enzymes), where the BNC contains mesopores that are interstitial spaces between the magnetic nanoparticles, where the enzyme may be located anywhere on the magnetic nanoparticle, e.g., on the surface and/or embedded within at least a portion of mesopores of the BNC (paragraphs 32, 33, 59 and 60).  In the case of multiple enzyme systems, manipulating the distribution of the different enzymes within the mesoporous aggregates offers the advantage of decoupling the different reactions and permitting diffusion of the substrates and products of the reactions from one layer to another layer or to the core of the BNCs (paragraph 60).  Combining enzymes that perform similar reactions but having different reaction requirements (substrates, substrate concentration, etc.) can beneficially increase the versatility of the BNCs to perform in broad and variable process conditions at a high level of efficiency (paragraph 60).  Combining enzymes with coupled reactions can ensure the production of the substrate in the vicinity of the enzyme and bypass the need for hazardous and labile chemical substrates (paragraph 60).  
Corgie teaches an enzyme, glucose dehydrogenase, recycles NAD+ cofactors from enzymatic reaction with their substrates and NADH (paragraph 91).  In particular embodiments, the enzymes are entrapped individually or together inside the BNCs where the BNCs made with the glucose dehydrogenase are then added to the catalysts (paragraph 91).  Corgie teaches this configuration permits the trapping and recycling of cofactors and maximizes their use at the vicinity of the enzyme (paragraph 91).  
Although Corgie teaches the above, Corgie does not specifically teach that the enzymes within the mesoporous composition comprises a first enzyme requiring a diffusable cofactor and a second enzyme comprising a cofactor regeneration activity.
Zheng teaches bi-enzyme compositions that comprise magnetic nanoparticle supported glutamate dehydrogenase (GluDH), glucose dehydrogenase (GDH) and cofactor NADH (page 213, column 1, paragraphs 2-3; i.e. a first and second enzyme).  Zheng teaches a first enzyme (GluDH) requiring a diffusible cofactor (NADH) having a first enzymatic activity (i.e., inter-particle diffusion and the subsequent dynamic molecular interactions among nanoparticle-supported biomolecules, where the collisions of nanoparticle-supported enzymes and cofactor may be significantly enhanced; page 213, column 1, paragraphs 2-3).  Zheng teaches in a coupled reaction catalyzed by GluDH, GDH, and NAD(H), the cofactor essentially translocates between GluDH and GDH, thereby to facilitate the production of glutamate from a-ketoglutarate (page 214, column 1, paragraph 4; Scheme 1, page 215; i.e., the cofactor is utilized in said first enzymatic activity).  Zheng teaches that the second enzyme comprises a cofactor regeneration activity (i.e., as noted, the cofactor essentially translocates between GluDH and GDH, where the oxidation of glucose to glucono-1,5-lactone, regenerates the NAD(H) cofactor; page 214, column 1, paragraph 4; Scheme 1, page 215).  Zheng teaches that the first and second enzymes are magnetically-entrapped within magnetic nanoparticles and the first and second enzymes function by converting a diffusible substrate into a diffusible product (page 213, column 1, paragraphs 2-3).  
A person of ordinary skill in the art would have been motivated to substitute the bi-enzymes (i.e. first and second enzymes) of Zheng for the enzymes within the Corgie mesoporous aggregates of magnetic nanoparticles (BNCs) since Corgie teaches that such magnetic nanoparticles can have multiple enzymes, where enzymes that perform similar reactions but having different reaction requirements (substrates, substrate concentration, etc.) can beneficially increase the versatility of the BNCs, combining enzymes with coupled reactions can ensure the production of the substrate in the vicinity of the enzyme and bypass the need for hazardous and labile chemical substrates, and enzymes are entrapped individually or together inside the BNCs which permits the trapping and recycling of cofactors and maximizes their use at the vicinity of the enzyme, while Zheng teaches a first and second enzyme composition that requires a diffusable cofactor where the first enzyme has a first enzyme activity and a second enzyme with a cofactor regeneration activity where the first and second enzymes function by converting a diffusable substrate into a diffusable product.
As demonstrated by the teachings of Corgie and Zheng, the shared feature of claim 1 is not a special technical feature, and therefore the remaining claims lack the same or corresponding special technical feature and as such, lack unity.  The expression “special technical features” as defined in Rule 13.2 means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In light of the above, Applicant is advised that the reply to this requirement, in order to be complete, must include (i) an election of an invention (i.e., Applicant is to elect a single group from Groups 1 or 2) to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. 
Additionally, this application also contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Specifically, if Group 1 is chosen, Group 1 includes patentably distinct species of the generic invention (represented by claim 1). 
If Group 1 is elected, Applicant is to further elect:
(1) the first oxidative enzyme:
	(1)(a) Flavin-containing oxygenase (claim 10), or
(1)(b) P450 monooxygenase (claims 11-21).

(2) If (1)(b) is elected, further elect the P450 source (i.e., select one organism source from below):

(2)(a) mouse (i.e., claims 17 and 20), or
(2)(b) rat (i.e., claims 17 and 20), or
(2)(c) dog (i.e., claims 17 and 20), or
(2)(d) cat (i.e., claims 17 and 20), or
(2)(e) horse (i.e., claims 17 and 20), or
(2)(f) cow (i.e., claims 17 and 20), or
(2)(g) sheep (i.e., claims 17 and 20), or
(2)(h) goat (i.e., claims 17 and 20), or
(2)(i) non-human primate (i.e., claims 17 and 20), or
(2)(j) human(i.e., claims 17-19), or
(2)(k) protozoan (i.e., claim 21), or
(2)(l) yeast (i.e., claim 21), or
(2)(m) fungus (i.e., claim 21), or
(2)(n) plant (i.e., claim 21), or
(2)(o) insect (i.e., claim 21), or
(2)(p) fish (i.e., claim 21).

(3) one or more produced enzymes:
	(3)(a) via recombinant DNA technology (claim 32), or
(3)(b) via cell-free protein synthesis (claim 33). 

If Group 2 is elected, Applicant is to further elect:
(4) the type of first reaction:
	(4)(a) batch reaction (claims 40 and 41), or
(4)(b) packed bed reaction (claim 42), or 
(4)(c) continuous flow reaction (claim 43).
Applicant is required, in reply to this Action, to elect a single species (i.e., elect a single species for Group 1 or 2 as described above) for which the claims shall be restricted to if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claim 1 is generic.
As indicated above, Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention and species.
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).
The Examiner has required restriction between products and process claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a non-elected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631